TOM GRAY, Chief Justice,
concurring.
Many of the concerns expressed by the majority and some other courts, including concerns over how to raise an ineffective assistance of counsel claim on appeal, could be alleviated, if not eliminated, by a wider perspective and more timely disposition when insufficient points are filed, or when no points at all are timely filed.
If we would not wait for the briefs, as we consistently do when points are untimely or not filed at all, the appellant would still have time to file a petition for writ of habeas corpus or other direct or collateral attack under Texas Family Code section 161.211(a). Tex. Fam.Code Ann. § 161.211(a) (Vernon 2002). This same writ could be used either independently or concurrently with a direct appeal to assert the ineffective assistance of trial counsel.
In an appeal where it is apparent that the points asserted are vague or may be insufficient, as in this appeal, we should send a notice to appellant immediately, admonishing the appellant that the issues must comport with the points as filed. This may cause appellant’s counsel to recognize more quickly the need to proceed with a petition for writ of habeas corpus, or possibly pursue it simultaneously with a direct appeal in the event the direct appeal is unsuccessful.
Further, we need to process this type of case not just as an accelerated appeal, but as a preferential appeal, so that we dispose of them sooner. This appeal was ready to be decided on July 10, 2006. If it had been promptly decided, the deadline within which to file a proceeding under Texas Family Code section 161.211(a) would not have expired before we issued our judgment.
I recognize that civil lawyers may not be familiar with habeas corpus proceedings and there is limited case authority to guide them. But it appears to be the proceeding to provide the ultimate fail-safe procedure to protect the concerns over due process which have been voiced by my colleagues. I understand their concerns. I share their general concern. But I also appreciate the interest the legislature is balancing. The child has a huge interest in a stable home environment, which is just one of the many interests the State is trying to balance with the rights of the parent.
Accordingly, I cannot join the majority opinion because of the inclusion of footnote 2. I, nevertheless, join the remainder of the opinion and, therefore, concur in the judgment.